DETAILED ACTION
	This office action is in response to the application filed 10/13/2020.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a reference buffer configured to generate a second voltage, based on the first voltage; and a second monitoring circuit configured to determine a logical value of a second alarm signal, based on whether a second voltage level of the second voltage is within a second range” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a reference buffer configured to generate a second voltage, based on the first voltage; and a second monitoring circuit configured to determine whether a second error occurs in the reference buffer based on the second voltage and to determine a logical value of a second alarm signal depending on whether the second error occurs” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “to output a second alarm signal when a voltage level of the second voltage is not within a second range; and a controller configured to determine a hazard level indicating one or more errors occurring in the power manager circuit based on the first alarm signal and the second alarm signal, and to control the power manager circuit based on the hazard level” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 21 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “second alarm signal based on a second error in the second voltage, and a third alarm signal based on the output voltage and the second voltage, and output the first alarm signal, the second alarm signal and the third alarm signal to the controller, wherein the controller is configured to determine a hazard level in the power manager circuit based on the first alarm signal, the second alarm signal and the third alarm signal, and control the power manager circuit and the operation circuit based on the hazard level” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0272183 and US 10,268,222 fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838